DETAILED ACTION
1.	This office action is in response to the communication filed on 03/19/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. IN201941001904 filed on 01/16/2019. 

Examiner Notes
4.	Regarding claim 8, the limitation “computing resources”, in light of the specification (US-PGPUB, paras. 17-18, “computing resources 102 … physical resources 102”), are physical resources; and the limitations “agent”, “security monitoring unit” and “management node”, which includes a security level management unit, in light of the specification (US-PGPUB, fig. 1 and para. 23, “agents 106A-106N, security monitoring system 108 and security level management unit … implemented by respective processors”), are hardware or software.

Allowable Subject Matter
5.	Claims 1-21 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for provisioning of digital certificates in a data center based on security monitoring information.  Independent claims 1, 8 and 15 identify the uniquely distinct features for assigning a set of digital certificates to a group of computing resources of a data center, wherein each digital certificate comprises a different security level, and wherein the group of computing resources comprises a plurality of applications that use a first digital certificate with a first security level from the set of digital certificates for data communication; receiving security monitoring information associated with the group of computing resources; determining a second security level to be used for the group of computing resources based on the received security monitoring information; and managing the group of computing resources by communicating the second security level to an agent associated with the group of computing resources, wherein the agent is to implement a second digital certificate with the second security level for the plurality of applications taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Frederick et al. (US 20180262504 A1), discloses a method for identifying potential authorized and unauthorized interactions between a web browser and a website to improve a secure certificate system, wherein an organization removes a compromised digital signature, and uses other digital signature when a certificate becomes compromised. The other closest prior art, Bowen (US 9215231 B1), discloses a method for provisioning of digital certificates based on a fraud metric. However, either singularly or in combination, Frederick et al. and/or Bowen do/does not disclose the 
Therefore, claims 1, 8, 15, and the respective dependent claims 2-7, 9-14, 16-21 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUAN V DOAN/Primary Examiner, Art Unit 2437